     Case 1:19-cv-00809-DAD-BAM Document 27 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    DENZELL METCALF,                                  Case No. 1:19-cv-00809-DAD-BAM (PC)
 8                       Plaintiff,                     ORDER RESETTING TIME OF VIDEO
                                                        SETTLEMENT CONFERENCE
 9           v.
10    HUCKLEBERRY, et al.,                              Date: September 25, 2020
                                                        Time: 10:30 a.m.
11                       Defendants.
12

13          A video settlement conference in this matter is currently scheduled on September 25,

14   2020, at 10:00 a.m. before Magistrate Judge Jeremy D. Peterson, via Zoom. Due to a scheduling

15   conflict regarding the video equipment at the institution, the settlement conference will be reset

16   for 10:30 a.m. but will still be held on September 25, 2020. Plaintiff and counsel for Defendants

17   shall appear by video via the Zoom application. An amended writ of habeas corpus ad

18   testificandum for Plaintiff’s appearance will be issued shortly.

19          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

20   5788 or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel

21   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation

22   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact

23   information.
     IT IS SO ORDERED.
24

25      Dated:     September 2, 2020                           /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
